Exhibit 10.9

UNITED ONLINE, INC.
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT(S)

 

AMENDMENT AGREEMENT

 

AMENDMENT AGREEMENT by and between United Online, Inc., a Delaware corporation
(the “Corporation”), and Frederic A. Randall, Jr. (the “Participant”) to be
effective as of January 1, 2009.

 

RECITALS

 

A.            Participant is a party to one or more Restricted Stock Unit
Issuance Agreements with the Corporation pursuant to which Participant will
become entitled to receive shares of Common Stock that vest under the restricted
stock units evidenced by those agreements.

 

B.            The purpose of this Amendment Agreement is to bring each of those
Restricted Stock Unit Issuance Agreements, to the extent they pertain to
restricted stock units that were not vested as of December 31, 2004, into
documentary compliance with the applicable provisions of Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
thereunder.

 

C.            The Restricted Stock Unit Issuance Agreements that are subject to
this Amendment Agreement are more particularly identified in attached Schedule
I.

 

D.            All capitalized terms in this Amendment Agreement shall have the
same meanings assigned to them in the applicable Restricted Stock Unit Issuance
Agreement.

 

NOW, THEREFORE, it is agreed each of the Restricted Stock Unit Issuance
Agreements is hereby amended as follows, effective January 1, 2009:

 

1.             The Issuance Schedule set forth in Paragraph 1 of each Restricted
Stock Unit Issuance Agreement is hereby amended in its entirety to read as
follows:

 

“The Shares in which the Participant vests in accordance with the regular
Vesting Schedule set forth above shall be issued, subject to the Corporation’s
collection of all applicable Withholding Taxes, on the applicable vesting date
specified for those Shares in such Vesting Schedule or as soon thereafter as
administratively practicable, but in no event later than the close of the
calendar year in which the vesting date occurs or (if later) the fifteenth day
of the third calendar month following such vesting date. The applicable
Withholding Taxes are to be collected pursuant to the procedures set forth in
Paragraph 8 of this Agreement.”

 

--------------------------------------------------------------------------------


 

2.             Paragraph 4 of each Restricted Stock Unit Issuance Agreement is
hereby amended in its entirety to read as follows:

 

“4.           Accelerated Vesting.          The Participant’s Employment
Agreement sets forth certain terms and conditions under which Participant’s
equity or equity-based awards from the Corporation, including this Award, may
vest in whole or in part on an accelerated basis under various specified
circumstances. Accordingly, the terms and provisions of the Employment Agreement
(including any conditions, restrictions or limitations governing the accelerated
vesting or the issuance of the Shares, including (without limitation) the
execution and delivery of an effective Release), as they apply to this Award,
are hereby incorporated by reference into this Agreement and shall have the same
force and effect as if expressly set forth in this Agreement. The shares of
Common Stock underlying the Restricted Stock Units that vest on an  accelerated
basis in accordance with those provisions (other than as a result of
Participant’s death or permanent disability) shall be issued to the Participant
on the first business day on which the release required of Participant pursuant
to Section 4.2(a) of the Employment Agreement (the “Release”) is effective and
enforceable in accordance with its terms following any applicable revocation
period, or as soon thereafter as administratively practicable, but in no event
later than the later of the following dates on which the Release is so
effective: (i) the fifteenth day of the third month following the end of the
Employee’s taxable year in which such cessation of Employee status occurs or
(ii) the fifteenth day of the third month following the end of the Corporation’s
taxable year in which such cessation of Employee status occurs. Any shares of
Common Stock underlying the Restricted Stock Units that vest on an accelerated
basis in accordance with those incorporated provisions as a result of
Participant’s death or permanent disability will be issued to the Participant
within the sixty (60) day period following the date of his cessation of Employee
status due to death or permanent disability.”

 

3.             Paragraph 6(c) of each Restricted Stock Unit Issuance Agreement
is hereby amended in its entirety to read as follows:

“(c)         Any Restricted Stock Units which are assumed or otherwise continued
in effect in connection with a Change in Control or replaced with a cash
incentive program under Paragraph 6(a) shall be subject to the vesting
acceleration provisions of the Participant’s Employment Agreement.  Accordingly,
the terms and provisions of the Employment Agreement (including any conditions,
restrictions or limitations governing the accelerated vesting or  issuance of
the securities subject to the Participant’s outstanding equity awards or the
distribution of the proceeds of any replacement cash incentive plan, including
(without limitation) the execution and delivery of the Release) shall apply to
any Restricted Stock Units under this Agreement which are assumed or otherwise
continued in effect in connection with a Change in Control or replaced with a
cash

 

2

--------------------------------------------------------------------------------


 

incentive program under Paragraph 6(a) and are hereby incorporated by reference
into this Agreement, with the same force and effect as if expressly set forth in
this Agreement.  Any Restricted Stock Units, or the proceeds of any replacement
cash incentive plan, which vest on an accelerated basis in accordance with those
provisions shall be issued or distributed on the first business day on which the
requisite Release is effective and enforceable in accordance with its terms
following any applicable revocation period, or as soon thereafter as
administratively practicable, but in no event later than the later of the
following dates on which the Release is so effective: (i) the fifteenth day of
the third month following the end of the Employee’s taxable year in which such
cessation of Employee status occurs or (ii) the fifteenth day of the third month
following the end of the Corporation’s taxable year in which such cessation of
Employee status occurs.”

 

4.             Paragraph 6(d) of each Restricted Stock Unit Issuance Agreement
is hereby amended in its entirety to read as follows:

 

“(d)         If the Restricted Stock Units subject to this Award at the time of
the Change in Control are not assumed or otherwise continued in effect or
replaced with a cash incentive program in accordance with Paragraph 6(a), then
those units shall vest immediately prior to the closing of the Change in
Control. The Shares subject to those vested units shall be converted into the
right to receive the same consideration per share of Common Stock payable to the
other stockholders of the Corporation in consummation of that Change in Control,
and such consideration shall be distributed to Participant on the effective date
of that Change in Control or as soon thereafter as administratively practicable,
but in no event later than three (3) business days following the effective date
of that Change in Control. Such distribution shall be subject to the
Corporation’s collection of the applicable Withholding Taxes pursuant to the
provisions of Paragraph 8.”

 

5.             There is hereby added to each Restricted Stock Unit Issuance
Agreement the following new Paragraph 14:

 

“14.        Deferred Issuance Date.

 

(a)           It is the intention of the parties that the provisions of this
Agreement, as amended by the Amendment Agreement, continue to comply with the
requirements of the short-term deferral exception of Section 409A of the Code
and Treasury Regulations Section 1.409A-1(b)(4).  Accordingly, to the extent
there is any ambiguity as to whether one or more provisions of this Agreement as
so amended would otherwise contravene the requirements or limitations of Code
Section 409A applicable to such short-term deferral exception, then those
provisions shall be interpreted and applied in a manner that does not result in
a violation of the requirements or limitations of Code Section 409A and the
Treasury Regulations thereunder that apply to such exception.

 

3

--------------------------------------------------------------------------------


 

(b)           If and to the extent this Agreement may be deemed to create an
arrangement subject to the requirements of Section 409A, then no Shares or other
amounts which become issuable or distributable by reason of Participant’s
cessation of Employee status shall actually be issued or distributed to
Participant prior to the earlier of (i) the first day of the seventh (7th) month
following the date of his Separation from Service due to such cessation of
 Employee status or (ii) the date of Participant’s death, if Participant is
deemed at the time of such Separation from Service to be a specified employee
under Section 1.409A-1(i) of the Treasury Regulations issued under Code
Section 409A, as determined by the Plan Administrator in accordance with
consistent and uniform standards applied to all other Code Section 409A
arrangements of the Corporation, and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code
Section 409A(a)(2).  The deferred Shares or other distributable amount shall be
issued or distributed in a lump sum on the first day of the seventh (7th) month
following the date of Participant’s Separation from Service or, if earlier, the
first day of the month immediately following the date the Corporation receives
proof of Participant’s death.

 

(c)           For purposes of this Agreement, the term Separation from Service
shall have the meaning ascribed to such term under Code Section 409A and the
Treasury Regulations issued thereunder.”

 

6.             The definition of Employment Agreement set forth in Appendix A of
each Restricted Stock Unit Issuance Agreement is hereby amended in its entirety
to read as follows:

 

“Employment Agreement shall mean the Second Amended and Restated Employment
Agreement between the Participant and the Corporation effective January 1,
2009.”

 

7.             The definition of Involuntarily Terminated set forth in Appendix
A of each Restricted Stock Unit Issuance Agreement is hereby deleted in its
entirety.

 

8.             Except as modified by this Amendment Agreement, all the terms and
conditions of each Restricted Stock Unit Issuance Agreement subject to this
Amendment Agreement shall continue in full force and effect.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Amendment Agreement on
the date specified for that party below.

 

 

UNITED ONLINE, INC.

 

 

 

By:

/s/ Mark R. Goldston

 

 

 

Title:

Chairman, President and CEO

 

 

 

Dated:

December 19, 2008

 

 

 

 

 

/s/ Frederic A. Randall, Jr.

 

FREDERIC A. RANDALL, JR.

 

 

 

 

 

Dated:

December 29, 2008

 

5

--------------------------------------------------------------------------------


 

SCHEDULE I

 

RESTRICTED STOCK UNIT ISSUANCE AGREEMENTS SUBJECT TO AMENDMENT AGREEMENT

 

 

The Restricted Stock Unit Issuance Agreements between the Corporation and
Participant governing the following Awards are subject to the Amendment
Agreement:

 

Award Date:

 

Number of Restricted 
Stock Units 
Originally Subject to 
Agreement:

 

Number of Restricted 
Stock Units 
Currently Outstanding:

 

Number of Restricted 
Stock Units 
Subject to Amendment 
Agreement:

 

March 24, 2005

 

125,000

 

31,250

 

31,250

 

February 15, 2007

 

70,000

 

46,667

 

46,667

 

August 15, 2007

 

210,000

 

210,000

 

210,000

 

February 15, 2008

 

50,000

 

50,000

 

50,000

 

 

6

--------------------------------------------------------------------------------